            Case 1:17-cv-00916-CRC Document 50 Filed 04/03/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                         )
                                              )
                Plaintiff,                    )
                                              )
       v.                                     )       Case Nos. 17-cv-916 & 19-cv-572 (CRC)
                                              )
U.S. DEPARTMENT OF JUSTICE,                   )
                                              )
                Defendant.                    )
                                              )

                                   JOINT STATUS REPORT

       The parties respectfully inform the Court that Judicial Watch does not intend to further

challenge the government’s response to the Freedom of Information Act request at issue here.

The parties are discussing the matter of attorneys’ fees, which they hope to resolve without the

assistance of this Court. In accordance with this Court’s order of March 10, 2020, the parties

propose the following schedule for a motion for attorneys’ fees, in the event that the parties are

unable to resolve the matter between themselves:

       Plaintiff’s Motion for Fees:   May 1, 2020

       Defendant’s Opposition:        May 22, 2020

       Plaintiff’s Reply:             June 5, 2020

Respectfully submitted,

/s/ James F. Peterson                                 ETHAN P. DAVIS
James F. Peterson                                     Principal Deputy Assistant Attorney General
JUDICIAL WATCH, INC.
DC Bar No. 450171                                     MARCIA BERMAN
425 Third St, SW, Suite 800                           Assistant Director
Washington, DC. 20024                                 Federal Programs Branch
T: 202-646-5172
F: 202-646-5199                                       /s/ James Bickford
                                                      JAMES BICKFORD
Counsel for Plaintiff                                 Trial Attorney (N.Y. Bar No. 5163498)
         Case 1:17-cv-00916-CRC Document 50 Filed 04/03/20 Page 2 of 2



                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street NW
                                           Washington, DC 20530
                                           James.Bickford@usdoj.gov
                                           Telephone: (202) 305-7632
                                           Facsimile: (202) 616-8470

                                           Counsel for Defendant
Date: April 3, 2020




                                     -2-
